                                                                           JS-6


1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            No. 20-CV-05914-DSF (PLAx)
11
               Plaintiff,
12                                        CONSENT JUDGMENT OF FORFEITURE
                    v.
13
                                          [This Consent Judgment is case-
     ALL FUNDS AND ASSETS, INCLUDING
14   SECURITIES AND INVESTMENTS, ON       dispositive]
     DEPOSIT IN FALCON PRIVATE BANK
15   LIMITED ACCOUNT NUMBERS ‘6001
16   AND ‘1001,

17             Defendant.

18
19
          I.   INTRODUCTION
20
          1.   Plaintiff United States of America (“United States” or “the
21
     government”) and River Dee International SA (“Claimant”)
22
     (collectively, the “Parties”), have made a stipulated request for the
23
     entry of this Consent Judgment (the “Stipulation”), which is
24
     dispositive of this action.
25
          2.   Similar (and related) stipulations were filed by the
26
     government and respective claimants in the following related actions
27
     (collectively, the “Other Actions”):
28
1         1. United States v. Real Property Located in New York, New York,
2              No 17-cv-04444-DSF-PLA (C.D. Cal.). The claimant in this
3              action is Cricklewood One Madison LLC.
4         2. United States v. Real Property Located in London, United
5              Kingdom Titled in the Name of Red Mountain Global Ltd., No
6              19-cv-01326-DSF-PLA (C.D. Cal.). The claimant in this action
7              is Red Mountain Global Ltd.
8         3.     Nothing in the Stipulation or this Consent Judgment is
9    intended to be or should be interpreted as an admission of fault,
10   wrongdoing, liability, or guilt on the part of the Claimant or
11   “Jasmine” Loo Ai Swan (“Loo”), nor shall this Consent Judgment or the
12   Parties’ underlying Stipulation be admissible against Ms. Loo, the
13   Claimant, or any of the claimants in the Other Actions in any
14   proceeding as evidence of any of the allegations set out in the
15   operative complaints in this case or the Other Actions.      The U.S.
16   Attorney’s Office for the Central District of California and the
17   United States Department of Justice, Criminal Division, shall be
18   bound by the terms of this Consent Judgment and the doctrines of res
19   judicata and collateral estoppel.       The entry of this Consent Judgment
20   shall resolve all of the government’s civil, criminal, and
21   administrative asset forfeiture actions or proceedings relating to
22   the defendant asset (“Defendant Asset”) in this and the Other
23   Actions.    Nothing in the Stipulation or this Consent Judgment
24   constitutes a waiver or release by the government of criminal claims,
25   except for the asset forfeiture claims related to the Defendant
26   Asset.
27
28



                                             2
1         4.     This action was commenced on July 1, 2020 against the
2    Defendant Asset.    An amended complaint against the Defendant Asset
3    was filed on July 10, 2020.
4         II.    FINDINGS
5         The Court, having considered the Stipulation of the Parties, and
6    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
7                                   Jurisdiction
8         5.     For purposes of this Consent Judgment, this Court has
9    jurisdiction over the Parties and this action.    The government gave
10   notice of the action as required by Rule G of the Supplemental Rules
11   for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
12   the Local Rules of this Court.    Claimant filed a timely claim for the
13   Defendant Asset.    No other claims were filed, and the time for filing
14   claims has expired.     Entry of this Consent Judgment will resolve all
15   claims of Claimant and potential claimants with respect to the
16   Defendant Asset and is dispositive of this action.    If assumed to be
17   true, the allegations set out in the operative complaint are
18   sufficient to establish a basis for forfeiture of the Defendant
19   Asset.     However, nothing contained in this Consent Judgment or the
20   underlying Stipulation is intended or should be interpreted to
21   constitute an admission of fault, guilt, liability and/or any form of
22   wrongdoing by Claimant.    Notwithstanding any other provision of the
23   Stipulation or this Consent Judgment, the forfeiture of the Defendant
24   Asset does not constitute a fine, penalty, or punitive damages.     All
25   potential claimants to the Defendant Asset, other than Claimant, are
26   deemed to have admitted the allegations of the Complaint for purposes
27   of this action only.
28



                                          3
1                                     Terms
2         6.   Upon entry of this Consent Judgment, all right, title and
3    interest of Claimant and any potential claimant in and to the
4    Defendant Asset shall be forfeited to the United States, and no other
5    right, title, or interest shall exist therein, unless otherwise
6    provided in this Consent Judgment.
7         7.   The government shall dispose of the Defendant Asset
8    according to law.   Notwithstanding any other provision of the
9    Stipulation or this Consent Judgment, any company administration fees
10   (“Company Administration Fees”), including without limitation fees
11   for registered agents, trust administration, corporate services,
12
     government registration, licensing, and any fees arising under the
13
     laws or regulations of the applicable jurisdiction or jurisdictions,
14
     associated with the Defendant Asset, to the extent the satisfaction
15
     of which is required by the forfeiture of the Defendant Asset, shall
16
     be satisfied by the forfeiture of the Defendant Asset and defendant
17
     assets in the Other Actions.   The total payment by the United States
18
     for any Company Administration Fees in this action and the Other
19
     Actions shall not exceed $12,000 in the aggregate.
20
          8.   It is the present intention of the Parties that the
21
     Defendant Asset and the defendant assets in the Other Actions (or the
22
     net proceeds of their disposition) shall, if appropriate and
23
     authorized by law, be used for the benefit of the people of Malaysia,
24
     consistent with the government’s prior practice in related cases.
25
     The forfeiture of the Defendant Asset and the defendant assets in the
26
     Other Actions cannot be applied to satisfy any liability owed by
27
     Claimant not identified in this Consent Judgment.
28



                                          4
1                                 Released Funds
2         9.    The government shall release the total sum of USD
3    $200,000.00, without interest (the “Released Funds”), as described
4    below.
5         10.   The Released Funds shall be paid to one or more account(s)
6    as directed by Sher Tremonte LLP (“Sher Tremonte”), who shall provide
7    all information required to facilitate the payment, including
8    personal identification information required by federal law or
9    regulation, and complete all required documents.   The payment of the
10
     Released Funds shall be made to Sher Tremonte no later than 30 days
11
     after the sale of the defendant asset in United States v. Real
12
     Property Located in New York, New York, No. 17-cv-04444-DSF-PLA (C.D.
13
     Cal.), or the defendant asset in United States v. Real Property
14
     Located in London, United Kingdom Titled in the Name of Red Mountain
15
     Global Ltd., No 19-cv-01326-DSF-PLA (C.D. Cal.), whichever occurs
16
     later.     The Released Funds shall be drawn from a portion of the net
17
     sale proceeds received by the United States Marshals Service in
18
     connection with the sale of the defendant asset in United States v.
19
20   Real Property Located in New York, New York, No. 17-cv-04444-DSF-PLA

21   (C.D. Cal.),   or the defendant asset in United States v. Real

22   Property Located in London, United Kingdom Titled in the Name of Red

23   Mountain Global Ltd., No 19-cv-01326-DSF-PLA (C.D. Cal.).

24        11.   The government shall not now or in the future institute any
25   action against Sher Tremonte, or seek the seizure, freezing, return,
26   forfeiture, or restraint of any kind of any of the Released Funds, or
27   any interest earned on the Released Funds, for any acts or omissions
28



                                         5
1    relating to the Released Funds preceding the date of its receipt of
2    the Released Funds.
3                                  Other Terms
4         12.   Claimant shall not contest or assist any other individual
5    or entity in contesting the forfeiture -- administrative, civil
6    judicial or criminal judicial -- of the Defendant Asset.
7         13.   The government may request production of documents and/or
8    information relating to the Defendant Asset for purposes of
9    management and liquidation, and the Claimant shall make good faith
10   efforts to produce any such documents and/or information in its
11   possession, or otherwise request that third parties in possession of
12   such documents and/or information make them readily available for the
13   government’s receipt.
14        14.   Should any dispute arise about the interpretation of or
15   compliance with the terms of the Stipulation or this Consent
16   Judgment, the Parties shall attempt in good faith to resolve any such
17   disputes. However, should the Parties be unable to resolve a dispute,
18   either Party may move the Court to resolve the dispute and to impose
19   any remedy this Court deems necessary to enforce the terms of this
20   Consent Judgment.
21        15.   Except as otherwise provided in this Consent Judgment, each
22   of the Parties shall bear its own fees and costs in connection with
23   the seizure, retention, and forfeiture of the Defendant Asset.
24
25        IT IS SO ORDERED.
26
27   DATED: June 30, 2021
                                        HON. DALE S. FISCHER
28                                      UNITED STATES DISTRICT JUDGE



                                        6
